UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7071


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JERMAINE LAMONT WOOD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Senior
District Judge. (3:99-cr-00144-JRS-1)


Submitted:   November 20, 2014            Decided:   November 25, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jermaine Lamont Wood, Appellant Pro Se. Peter Sinclair Duffey,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jermaine      Lamont    Wood       appeals   the        district      court’s

order   denying       his    motion    for       reduction       of    sentence       filed

pursuant to 18 U.S.C. § 3582(c)(2) (2012).                   We have reviewed the

record and find no reversible error.                 Accordingly, we affirm for

the reasons stated by the district court.                             United States v.

Wood,   No.    3:99-cr-00144-JRS-1        (E.D.      Va.    June       18,   2014).      We

dispense      with    oral    argument       because       the     facts      and     legal

contentions     are    adequately      presented      in    the       materials      before

this court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                             2